Case 20-10250-pmm          Doc 13-2 Filed 02/03/20 Entered 02/03/20 17:36:33                  Desc
                              Proposed Order Page 1 of 2




                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                   :
                                         : Case No.: 20-10250
Christopher P. Valuntas                  : Chapter 13
                                         : Judge Eric L. Frank
                               Debtor(s) : * * * * * * * * * * * * * * * * * * *
                                         :
HSBC Bank USA, National Association      : Date and Time of Hearing
as Trustee for Wells Fargo Asset         : Place of Hearing
SecuritiesCorporation, Mortgage Asset-   : March 3, 2020 at 11:00 a.m.
Backed Pass-Through Certificates,        :
Series 2007-PA3                          : 400 Washington Street
                                 Movant, : Courtroom #1
       vs                                : Reading, PA, 19601
                                         :
Christopher P Valuntas
Kimberly R Valuntas

Scott F. Waterman
                              Respondents.

                                      ORDER OF COURT

        AND NOW, this           day of                    , 20___, upon consideration of the
Motion for Relief from the Automatic Stay and Co-Debtor Stay and Motion for Sanctions in the
form of In Rem Relief with 30-Day Waiver filed by HSBC Bank USA, National Association as
Trustee for Wells Fargo Asset SecuritiesCorporation, Mortgage Asset-Backed Pass-Through
Certificates, Series 2007-PA3 ("Creditor"), it is hereby ORDERED, that the Motion is granted
and that the Automatic Stay and Co-Debtor Stay be and hereby is terminated as it affects the
interest of HSBC Bank USA, National Association as Trustee for Wells Fargo Asset
SecuritiesCorporation, Mortgage Asset-Backed Pass-Through Certificates, Series 2007-PA3 in
and to the Real Property of Debtor located at 5727 Ricky Ridge Trail, Orefield, PA 18069 and
more particularly described in the Mortgage, recorded May 2, 2007 at Instrument Number
7414767.

       It is further ORDERED, that the automatic stay shall not apply to the Property for a
period of two years from the date of entry of this order.

       Upon recordation of this Order in the official records of the Lehigh County Recorder of
Deeds, this Order shall be binding in any other case filed under this title purporting to affect the
Property. Any sheriff that is presented with a bankruptcy petition filed within the two year period
by Christopher P Valuntas, Kimberly R Valuntas, or any other person claiming an interest in the
Property, may disregard the petition and continue to obtain possession of the Property.


20-002658_KKC
Case 20-10250-pmm          Doc 13-2 Filed 02/03/20 Entered 02/03/20 17:36:33                 Desc
                              Proposed Order Page 2 of 2




         Creditor requests that further compliance with Federal Rule of Bankruptcy Procedure
3002.1 be waived as to Creditor in the instant bankruptcy case upon entry of this Order granting
relief from the automatic stay of Section 362.

        Compliance with Federal Rule of Bankruptcy Procedure 3002.l is waived as to Creditor
in the instant bankruptcy case upon entry of this Order granting relief from the automatic stay of
Section 362.

                                                 BY THE COURT



                                                 ERIC L. FRANK, JUDGE
                                                 UNITED STATES BANKRUPTCY COURT




20-002658_KKC
